Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Stallman (29444) on 07/19/2021.

The application has been amended as follows: 

Claim 14 at line 12 read in part:
“…to an optical axis…”
And is now to read:
“…to an optical axis of the laser beam…”

Claim 18 at line 10 read in part:
“…to an optical axis…”
And is now to read:
“…to an optical axis of the laser beam…”

Response to Amendment

Drawings
The drawings filed 05/26/2021 are accepted.
Specification
The specification amendment filed 05/26/2021 is accepted.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/26/2021, with respect to claims 1, 14 and 18 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
With respect to claim 1, the Applicant has argued the current amendments correct for the noted 112 rejections.
The Examiner agrees.
With respect to claims 14 and 18, the Applicant has argued the current amendments differentiate from the art of record based on the stated mirror reflectivities and the particular tilt angle range.
The Examiner agrees.
Allowable Subject Matter
Claims 1-7, 9, 11-14, 16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 14 and 18 outline an excimer laser which includes a particular arrangement of mirrors. Claim 1 outlines the use of 2 rear mirrors with 2 outcoupling mirrors. Claim 14 makes use of 1 rear mirror with 2 outcoupling mirrors. Claim 18 uses 2 rear mirrors and 1 outcoupling mirror. Each of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TOD T VAN ROY/Primary Examiner, Art Unit 2828